Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/819,694 filed on 03/16/2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Response to Amendments
This is in response to the amendments filed on 11/05/2021. Independent claims 1, 8 and 16 have been amended. Claim 5 is cancelled. Claims 1-4 and 6-20 are currently pending and have been considered below.

Election/Restrictions
Claims 1-4 and 6-20  are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 8-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104.  
05/11/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record LIN; Chien-Chen et al., Pub. No.:  US 2018/0102907 A1 and TRIMBERGER; Stephen M., Pat. No.: US 9,584,329 B1 individually or in combination do not disclose the invention as filed. LIN discloses a technique of generating a physically unclonable function (PUF) signature based on the determined stability of at least the first bit. TRIMBERGER discloses a technique of determining which subset of bits of a PUF value are stable and which bits of a PUF value are unstable.
What is missing from the prior art is generating a physically unclonable function (PUF) signature based on the determined stability of at least the first bit by comparing read target sensing data with read assisted sensing data and determining a target bit value of a target PUF cell, based on a result of the comparison.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 8 and 16 and thereby claims 1, 8 and 16 are considered allowable. The dependent claims which further limit claims 1, 8 and 16 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491